Citation Nr: 1123998	
Decision Date: 06/23/11    Archive Date: 06/29/11

DOCKET NO.  04-30 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for residuals of in-service back injury.

2.  Entitlement to service connection for bilateral leg tremors, claimed as secondary to service-connected residuals of an in-service back injury.

3.  Entitlement to service connection for balance problems, claimed as secondary to service-connected residuals of an in-service back injury.

4.  Entitlement to a certificate of eligibility for financial assistance in the purchase of an automobile or other conveyance and adaptive equipment, or for adaptive equipment only.

5.  Eligibility for specially adapted housing.

6.  Eligibility for a special home adaptation grant.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and a healthcare aide


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to February 1975.

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2004 rating decision in which the RO denied eligibility for financial assistance in the purchase of an automobile or other conveyance and adaptive equipment, or for adaptive equipment only, as well as denied eligibility for specially adapted housing and a special home adaptation grant.  In February 2004, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in July 2004, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in August 2004.

This appeal to the Board also arose from a June 2005 rating decision in which the RO denied service connection for bilateral leg tremors and balance problems, each claimed as secondary to the Veteran's service-connected residuals of an in-service back injury, and deferred the matter of entitlement to a rating in excess of 40 percent for residuals of an in-service back injury to a later decision.  Thereafter, in a July 2005 rating decision, the RO continued the previously assigned 40 percent rating for the Veteran's service-connected residuals of a back injury.

In August 2005, the Veteran filed a NOD with the matters of secondary service connection for bilateral leg tremors and balance problems, as well as an increased rating for her service-connected back disability.  Two separate SOCs for these issues were furnished in December 2005, and the Veteran filed a substantive appeal later that month.

In August 2006, the Veteran and a witness testified during a Board hearing before the undersigned Veterans Law Judge in Washington, D.C.  A transcript of that hearing is of record.

In July 2007, the Board remanded the claims on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After completing the requested development, the RO/AMC continued to deny the claims (as reflected in a September 2010 supplemental SOC (SSOC)) and returned these matters to the Board for further consideration.

In November 2010, the Veteran's representative submitted additional medical evidence directly to the Board, with a waiver of initial RO consideration of the evidence.   See 38 C.F.R. § 20.1304 (2010).  

For the reasons expressed below, the matters on appeal are, again, being remanded to the RO, via the AMC.  VA will notify the Veteran when further action, on her part, is required. 

As a final preliminary matter, the Board notes that when this appeal was previously before the Board in July 2007, the Board referred to the RO the matter of whether statements contained in an August 2004 VA Form 9 constituted a NOD with respect a January 2004 rating decision in which the RO, inter alia, denied service connection for depression.  Inasmuch as the record before the Board does not reflect that any action has been taken on that matter, the matter is again referred to the RO for appropriate action.

REMAND

A remand by the Board confers upon a veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Review of the claims file reveals that the development directed in the July 2007 remand was not fully completed with respect to the Veteran's claims; hence, further remand of these matters is warranted, even though such will, regrettably, further delay an appellate decision on the claims.

In the July 2007 remand, the Board instructed the RO to arrange for the Veteran to undergo VA neurological and orthopedic examinations of her lumbar spine, by physicians, at an appropriate VA medical facility.  The neurological examination was to be conducted first, and that examination report made available to the VA orthopedic examiner in conjunction with his or her examination of the Veteran.  The orthopedic examiner was, among other things, to conduct range of motion testing of the low back, assess any associated functional loss, indicate the type of ankylosis noted, if any, and offer opinions with respect to whether the Veteran had lost the use of a lower extremity, or extremities, as a result of impairment attributable to the Veteran's service-connected back disability.

A review of the record reveals that the Veteran underwent a VA neurological examination of her lumbar spine in May 2008.  For reasons that are not entirely clear, she was not afforded a VA orthopedic examination at that time, as requested in the remand.  Approximately two years later, in August 2010, the Veteran was scheduled for an orthopedic examination (she was also scheduled for another neurological examination).  The RO/AMC received information from the scheduling facility that the Veteran failed to report for that examination.  However, the Veteran disputes that fact.  She says that she reported for the August 2010 examination, as requested, but the examiner, who was a nurse practitioner, told her that she could not perform the examination.

The Board cannot discern from the record precisely what transpired with respect to the August 2010 examination appointment.  Nevertheless, it appears clear from her representative's statements that the Veteran now stands ready and willing to be examined.  Accordingly, the RO should again arrange for the Veteran to undergo VA neurological and orthopedic examinations of her lumbar spine, by appropriate physicians, at a VA medical facility.  The Veteran is hereby advised that failure to report to the scheduled VA examinations, without good cause, shall result in a denial of the claim for increase and may result in the denial of the claims for service connection.  See 38 C.F.R. § 3.655(a),(b) (2010).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.  If the Veteran fails to report to a scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the examination(s) sent to her by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo further examination, the RO should obtain and associate with the claims file all outstanding VA treatment records.  The claims file includes VA outpatient treatment records from the VA Medical Center (VAMC) in Hampton, Virginia, dated through July 26, 2010.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the above-noted facility all outstanding records of VA evaluation and/or treatment of the Veteran, to include any such records dated since July 26, 2010.  The RO should follow the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

Further, to ensure that all due process requirements are met, and that the record before each examiner is complete, the RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claims on appeal.  The RO's letter to the Veteran should explain that she has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the RO should obtain any additional evidence for which the appellant provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159 (2010).

The actions identified herein are consistent with the duties imposed by the Veterans Claim Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.  The RO's adjudication of the claims should include consideration of all evidence added to the record since the RO's last adjudication of these claims-to include, for the sake of efficiency, that submitted directly to the Board, notwithstanding the waiver of initial RO consideration of the evidence.  

Accordingly, these matters are hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should obtain from the Hampton VAMC all outstanding pertinent records of evaluation and/or treatment of the Veteran, to include any such records dated since July 26, 2010.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The RO should furnish to the Veteran and his representative a letter requesting that she provide information and, if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.

The RO should clearly explain to the Veteran that she has a full one-year period to respond (although VA may decide the claims within the one-year period).

3.  If the Veteran responds, the RO should obtain all identified outstanding pertinent records of evaluation and/or treatment not currently of record, following the procedures set forth in 38 C.F.R. § 3.159 (2010).  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and her representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all available records and/or responses have been associated with the claims file, the RO should arrange for the Veteran to undergo VA neurological and orthopedic examinations of her lumbar spine, by physicians, at an appropriate VA medical facility.  The neurological examination should be conducted first, and that examination report made available to the VA orthopedic examiner in conjunction with his or her examination of the Veteran.

The entire claims file, to include a complete copy of this REMAND, must be provided to each physician designated to examine the Veteran, and each examination report should reflect consideration of the Veteran's documented medical history and assertions. All appropriate tests and studies (to include X-rays, if necessary) should be accomplished (with all findings made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.  Each examiner should set forth all examination findings, together with the complete rationale for the comments and opinions expressed, in a printed (typewritten) report.

The neurological examiner should identify the existence, and indicate the frequency or extent, as appropriate, of all neurological symptoms associated with the Veteran's lumbar spine disability.  The RO should specify whether any such symptoms-to particularly include any bilateral leg tremors and/or balance problems-constitute separately ratable manifestations or residuals of in-service back injury; and, if so, the examiner should assess each such manifestation as mild, moderate, moderately severe, or severe.  

The examiner should also clearly indicate whether the Veteran suffers from degenerative disc disease, with underlying symptoms of leg tremors and/or or balance problems; if so, the examiner should opine whether such disease is a residual of the in-service back injury, or whether such disease is medically related to, or represents a progression of, the Veteran's service-connected residuals of in-service back injury; if not, the examiner should indicate possible to separate symptoms of the Veteran's degenerative disc disease (and/or nonservice-connected neurological disability) from those of her service-connected back disability

The orthopedic examiner should conduct range of motion testing of the low back (expressed in degrees).  The physician should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or in coordination associated with the low back.  If pain on motion is observed, the physician should indicate the point at which pain begins.  In addition, the physician should indicate whether, and to what extent, the Veteran experiences likely functional loss of the low back due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

The examiner should also specifically indicate whether there is any ankylosis of the spine, and if so, whether such is favorable or unfavorable, and the extent of such ankylosis (specifically whether the entire, or the entire thoracolumbar, spine is ankylosed).

Considering all orthopedic and neurological manifestations of lumbar spine disability, the examiner should also render findings particularly responsive to the criteria for rating intervertebral disc syndrome (IVDS), as appropriate-(i.e., if degenerative disk disease should be considered in rating the lumbar spine disability, or it is impossible distinguish the symptoms from any such disease from service-connected impairment).  The physician should comment as to the existence and frequency of any of the Veteran's incapacitating episodes (i.e., a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician).  If the Veteran has incapacitating episodes associated with her service-connected lumbar disability, the examiner should indicate whether, over the last 12-month period, the Veteran's incapacitating episodes had a total duration of (a) at least 4 weeks, but less than 6 weeks, or (b) at least 6 weeks.

Also considering all pertinent neurological and orthopedic examination findings, the examiner should ascertain the extent of impairment attributable to the Veteran's service-connected back disability, particularly with respect to locomotion and any possible loss of use of any extremity.  The examiner should report whether the Veteran has lost the use of her lower extremities so as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  (The term "preclude locomotion" means a necessity for regular and constant use of braces, crutches, canes, or a wheelchair as a normal mode of locomotion, although occasional locomotion by other methods may be possible.)

The examiner also should report whether the Veteran retains effective function in either foot or whether the Veteran would be equally well served by an amputation stump at the site of election below the knee with use of a suitable prosthetic appliance.  The determination must be made on the basis of the actual remaining function of the foot, that is, whether acts such as balance and propulsion could be accomplished equally well by an amputation stump with prosthesis.

The examiner should also indicate whether the Veteran has any ankylosis of the knee, the extent of shortening of either lower extremity, or whether she has complete paralysis of the external popliteal nerve (common peroneal) and footdrop, accompanied by characteristic organic changes.

5.  If the Veteran fails to report to any scheduled examination(s), the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the appointment(s) sent to her by the pertinent VA medical facility.

6.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested action, and any additional notification and/or development deemed warranted, the RO should adjudicate the matters on appeal.  If the Veteran fails, without good cause, to report to any examination(s) scheduled in connection with the claim for increase for lumbar spine disability, in adjudicating that claim, the RO should consider the provisions of 38 C.F.R. § 3.655(b), as appropriate.  Otherwise, the RO should adjudicate each claim in light of all pertinent evidence (to particularly include all that added to the record since the RO's last adjudication of the claims) and legal authority (to include consideration of whether "staged" rating of the Veteran's lumbar spine disability, pursuant to Hart v. Mansfield, 21 Vet. App. 505 (2007), is appropriate.

8.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and her representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication, and it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The appellant need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).

